Citation Nr: 0419716	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, evaluated as 30 percent disabling prior to 
January 25, 1999.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1947 to August 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
rating from zero to 10 percent for the appellant's service-
connected dermatophytosis.  This case also comes before the 
Board on appeal from a September 1997 rating decision of the 
RO, which denied entitlement to an increased evaluation for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft.

In a November 1999 decision by the RO, the appellant was 
awarded an increased evaluation for his service-connected 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, from 30 to 60 percent 
disabling, effective from January 25, 1999.

This case was before the Board in June 2002, when the Board 
undertook additional development of the appellant's claims 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
Additional evidence was obtained; however, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in June 2003 the Board remanded this case to the RO for 
initial consideration of the additional evidence.

In an October 2003 decision, the RO granted an increased 
evaluation for the appellant's service-connected coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, from 60 to 100 percent disabling, effective 
from January 25, 1999

The issue of entitlement to an increased evaluation for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, evaluated as 30 percent 
disabling prior to January 25, 1999, will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to August 2002, only the earlier criteria for 
rating the appellant's dermatophytosis are applicable.

4.  With respect to the period of time subsequent to August 
2002, neither the pre-August 2002 criteria nor the amended 
criteria for rating the appellant's dermatophytosis are more 
favorable to the appellant.

5.  The appellant's dermatophytosis is currently manifested 
by thickened and elongated toenails, yellow nailbed 
keratosis, nailplate discoloration and fragility, 
interdigital web scaling, and dryness and scaling of the 
soles of his feet; the appellant's dermatophytosis is treated 
with antifungal cream.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for dermatophytosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7813 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1994 the appellant was treated as a VA outpatient 
for tinea pedis and onychomycosis.  There was slight erythema 
on top of the toes.  Diflucan was prescribed.  In December or 
that year, he was treated for follow up treatment of his 
onychomycosis.  There was slightly less crumbling of the 
appellant's nails.

In January 1995 the appellant stated that he had been treated 
for dermatitis of his feet since approximately 1950.  He 
included photographs showing the appearance of his feet in 
late summer of 1994 (during the most recent flare-up of his 
dermatitis) and in December 1994.  He described constant 
itching and burning between his toes.  His nails had to be 
trimmed very short to prevent pain from the nails rubbing 
against his shoes.  Again that month, he was treated as a VA 
outpatient for follow up treatment of his onychomycosis.  He 
reported that his nails looked better than they had in the 
previous 20 years.  On examination, his toenails showed 
evidence of clearing, with slightly less thickening.  
Improving onychomycosis was diagnosed.

VA medical records from July 1995 to February 2003 show 
periodic treatment of the appellant for ingrown toenails.  
The toenails were thickened and elongated with varying 
degrees of yellow nailbed keratosis and nailplate 
discoloration and fragility.  Diagnoses included 
onychomycosis.

In his April 1996 substantive appeal, the appellant explained 
that the areas of his feet affected by dermatophytosis itched 
constantly.  He applied medication to them twice per day.  He 
experienced drainage from the lesions on his feet.  He 
submitted color photographs of his feet.

In May 1997 the appellant stated that a new oral medication 
had helped his feet, and, had he been able to continue it, 
his condition would have improved further.  The medication 
had been discontinued due to worsening of his heart disease.

At a June 1997 VA skin examination, the appellant reported 
that the lesions in his feet had improved.  He treated his 
dermatophytosis with powder and with ketoconazole cream 
daily.  On examination, the appellant's feet showed some 
healing hyperemic lesions, particularly in the right foot 
between the third and fourth digits and the second and third 
digits.  A fungal-like disease was present underneath the 
nail of the right big toe.  The appellant had a condition 
similar to an ingrown toenail. He had some new skin in the 
area up to the left big toe; otherwise, there were 
practically no lesions on the left foot.  The appellant 
reported that his left foot was typically worse than his 
right foot but that his current condition was the reverse.  
The examiner diagnosed dermatophytosis since 1947 with 
remarkable improvement since the appellant had been placed on 
itraconazole in 1995.  The appellant still had lesions but to 
a lesser extent and of a lesser intensity.

In March 2000 the appellant stated that his dermatophytosis 
was still a painful problem, although it had improved 
greatly.  He sought medial treatment of his feet 
approximately every two months.  In September 2002 he 
reported that a salve had kept the skin infection on his feet 
in check.

At a July 2003 VA skin diseases examination, the examiner 
reviewed the appellant's claims folder.  The symptoms of the 
appellant's dermatophytosis were that his nails grew to the 
point that they became sore and irritated when they rubbed 
against the inside of his shoes.  Although the appellant used 
a wheelchair for unrelated disabilities, he was able to stand 
and walk.  In approximately 2001, the appellant had taken 
oral griseofulvin for six months.  Although that treatment 
had greatly improved the appellant's symptoms, he had had to 
discontinue the medication due to some undefined side effect.  
For approximately two years since that time, the appellant 
had been treated with a topical cream, triamcinolone 
ointment.  He used the topical cream twice per day, 
approximately four days per week.  Approximately every six 
months he was seen as a VA podiatric outpatient to have his 
toenails trimmed.

On examination, both of the appellant's feet were involved 
with fungus.  He manifested interdigital web scaling as well 
as dryness and scaling of the soles of the feet in a moccasin 
distribution, otherwise known as a keratotic sandal.  All ten 
toenails were affected with this condition with elevation of 
the central nails with subungual debris with a tendency 
toward pincer nail formation.  The left foot showed greater 
changes than the right foot.  The examiner diagnosed chronic 
bilateral tinea pedis with ten toenail onychomycosis.  Color 
photographs of the appellant's feet were included with the 
examination report.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on January 4, 
1995.  Thereafter, in a rating decision dated in August 1995, 
the appellant was awarded an increased disability rating from 
zero to 10 percent for the service-connected dermatophytosis.  
Only after that rating action was promulgated did the RO, on 
June 26, 2003, provide notice to the appellant regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on June 26, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the RO at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  
In June 2003 the Board remanded the appellant's case to the 
AOJ for readjudication.  A Supplemental Statement of the Case 
(SSOC) was provided to the appellant in October 2003.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The June 26, 2003 letter complied with these 
requirements.  Although the June 26, 2003 VCAA notice letter 
does not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.

Additionally, the Board notes that the June 26, 2003 letter 
to the appellant properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 30 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the service-
connected disability) records exist that have not been 
obtained.  As for VA's duty to obtain a medical examination, 
the appellant was provided VA examinations in June 1997 and 
July 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the June 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2003).  There is no reasonable possibility 
that further assistance to the appellant would substantiate 
his claim.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The appellant's service-connected dermatophytosis has been 
rated under Diagnostic Code 7813.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating skin disorders.  See 67 Fed. Reg. 
49590 (July 31, 2002).  This amendment was effective August 
30, 2002.  Id.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the Board cannot apply the revised regulations.

The RO considered the old regulations in an April 1996 
Statement of the Case and the new regulations in an October 
2003 Supplemental Statement of the Case and provided the 
rating criteria.  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to August 2002, dermatophytosis under Diagnostic Code 
7813 was rated as for eczema dependent upon the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).  Under Diagnostic Code 7806, a 10 percent disability 
rating was warranted for a skin disorder manifested by is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations, accompanied by ulceration, extensive 
exfoliation, or extensive crusting.  A 50 percent rating was 
also warranted for an exceptionally repugnant skin disorder.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the amended rating criteria, dermatophytosis or 
ringworm, including tinea corporis (of body), tinea capitis 
(of head), tinea pedis (of feet), tinea barbae (of beard 
area), tinea unguium (of nails), and jock itch or tinea 
cruris (of inguinal area), is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2003).  
In this case, the appellant's predominant disability is 
dermatitis.  A 10 percent disability rating is assigned for 
dermatitis or eczema, affecting at least 5 percent but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas, or for dermatitis or 
eczema that required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is assigned for 
dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the appellant's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 10 percent disability rating 
than a 30 percent disability rating.  See 38 C.F.R. § 4.7 
(2003).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor; however, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 10 percent.

Although the Board has considered the appellant's entire 
medical history, recent treatment records present a clear, 
consistent picture of the appellant's skin disorder.  The 
appellant has thickened and elongated toenails, yellow 
nailbed keratosis, and nailplate discoloration and fragility.  
Additionally, the appellant has interdigital web scaling and 
dryness and scaling of the soles of his feet.  The 
appellant's dermatophytosis is treated with antifungal cream.

With regard to the old criteria, the appellant's 
dermatophytosis is not disfiguring.  Only the appellant's 
feet are affected, and these are hidden from normal sight.  
Although the appellant has reported exudation and itching, 
recent treatment records and examination reports show that 
these symptoms are not constant.  Only the appellant's feet 
are affected, so he does not have extensive lesions.  There 
is no evidence of systemic or nervous manifestations.  The 
appellant's symptoms more nearly approximate the criteria for 
a 10 percent disability rating than the criteria for a 30 
percent disability rating.  Accordingly, the preponderance of 
the evidence is against the assignment of a 30 percent 
disability rating under old Diagnostic Code 7806 for the 
appellant's dermatophytosis.

With regard to the amended criteria, the recent evidence 
shows that only the appellant's feet are affected by his 
dermatophytosis.  This is not an exposed area, and it 
constitutes less than 20 percent of the appellant's entire 
body.  Further, the appellant is treated only with an 
antifungal cream.  He does not require systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  In 
order to evaluate the appellant's dermatophytosis as 30 
percent disabling, it is required that the severity of the 
disability more nearly approximate the criteria for that 
rating than for the lower rating.  Because the appellant 
meets none of the bases for a 30 percent disability 
evaluation, a higher rating is not warranted under the 
amended regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating greater than 10 percent under either 
the old or the amended criteria is not warranted.


ORDER

Entitlement to a disability rating greater than 10 percent 
for the appellant's service-connected dermatophytosis is 
denied.


REMAND

The issue of entitlement to an increased evaluation for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, evaluated as 30 percent 
disabling prior to January 25, 1999, is not yet ready for 
appellate review.  Although some VA medical records for 
treatment of the appellant prior to January 25, 1999, have 
been obtained, a careful review of these records, including 
reports of VA hospitalizations of the appellant in February 
1997, September 1997, and July 1998, reveals that additional 
medical records should be available.  The Board sincerely 
regrets the additional delay in the consideration of the 
appellant's claim; however, VA records are considered part of 
the record on appeal because they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  Records of VA treatment 
of the appellant from to March 1996 to January 1999 should be 
obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should obtain VA records of 
treatment of the appellant for a cardiac 
disability, to include coronary artery 
disease and hypertension, from March 1996 
to January 1999.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.  If any 
records have been archived at a records 
repository, those records should be 
obtained.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



